DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 4/16/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the language added to the claims that has no antecedent basis in the specification including:
Claims 1, 2, 13, and 14 (the highlighted portions below – please note that some of the language is rejected under 35 U.S.C. 112(a) and 112(b) below, wherein the language added to the specification should include the Compact Prosecution proposed correction below).

    PNG
    media_image1.png
    304
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    190
    599
    media_image4.png
    Greyscale


	As previously noted, similar language was recommended by the Examiner with respect to correcting indefinite issues under 35 U.S.C. 112(b) with the following comments:  
Such an amendment is supported by the drawings, wherein information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).   Note that any amendments utilizing language solely supported by the drawings would need a corresponding amendment provided to the specification given all language must have proper antecedent basis in the specification.

Note that reference numerals should be added to both the specification and drawings showing the “first region of a surface” and “the second region of the surface” (more comments with respect to this below).	
	Appropriate correction is required.  
Drawings
3.	The prior objections to the drawings are withdrawn.  The corrections filed on 4/16/2021 are accepted by the Examiner.  

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following reference numerals must be added for the “first region of a surface” and “the second region of the surface” as amended into the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  
	Figure 4B is provided with annotations below and added reference numerals as to the Examiner’s understanding of the claim terms presented in conjunction with a first region of a surface 11A and a second region of the surface 11B:

    PNG
    media_image5.png
    299
    590
    media_image5.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Interpretation
5.	The following section was previously provided and is repeated here for convenience.  The claims utilized ranges in conjunction with “about” which is interpreted consistent with the disclosure as + 10% of the values.  

Claim Objections
6.	Claims 1 and 13 are objected to because of the following informalities:  
	“wherein the first cathode active material layer directly contacts with the second active material layer” should remove the “with” as italicized to be grammatically correct.
Claims 1 and 13 are objected to because of the following informalities:  
“facing an corresponding anode active material..” should be corrected to “facing a corresponding anode active material…” to be grammatically correct.
	Claims 11 and 19 are objected to because the following is not grammatically correct:
	“…wherein the insulating layer comprises at least one of inorganic particle and polymer..”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The rejections of claim 2, and thus dependent claim 3, claim 9, claim 11, claim 14, and thus dependent claim 15, and claims 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments made.	

8.	Claims 2, 11, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 2 and 14 recite that the second region of the surface of the cathode current collector further comprises a second uncovered region [as defined], and a third uncovered region located as an inner winding portion of the electrode assembly.  The second region 11B of the surface of the cathode current collector 11 does not include the third uncovered region (44) as shown below in the Examiner-annotated/reference-numeral added Fig. 4B:  

    PNG
    media_image5.png
    299
    590
    media_image5.png
    Greyscale

The cathode current collector would have to be amended to define a third region of the surface of the cathode current collector 11C [with added reference numerals to the specification and drawings], wherein it is this third region of the cathode current collector that comprises the 
Claims 11 and 19 were each amended to recite in part, “the insulating layer comprises at least one of inorganic particle [singular] and polymer, wherein the organic particle is…”  The disclosure does not support the use of a singular inorganic particle as now presented; the disclosure only supports the use of inorganic particles (plural).
	Appropriate correction is required.  

9.	Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 each recite the following emphasized portion:

    PNG
    media_image6.png
    206
    598
    media_image6.png
    Greyscale

It would appear this portion fails to invoke proper antecedent basis to the already recited “cathode active material layer” of claim 1 (third recitation emphasized below).  If changed to “the cathode active material layer” the issue then becomes whether this is the first cathode active material layer, the second cathode active material, or what would be the [third] cathode active material layer of claim 1:

    PNG
    media_image7.png
    593
    656
    media_image7.png
    Greyscale

The third highlighted portion of “a cathode active material layer” should thus be distinguished in some way from the already claimed first cathode active material layer and second cathode active material layer of claim 1 such that the cathode active material layer referred to in claim 2 is made clear.  It is noted that the third recitation of “a cathode active material layer” of claim 1 is that of one of the cathode active material layers on the opposite side from the claimed first and second cathode active material layers.  It is not recommended that language of a third cathode active material layer is utilized as there is no antecedent basis for this in the specification with appropriate reference numerals; it would appear best defined in relation to the fact that it is a cathode active material layer on the opposite side of the cathode current collector from the claimed first and second cathode active material layers.	Appropriate correction is required.  
Claim Rejections - 35 USC § 102
10.	The rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Koido et al. (US 2016/0064787) is withdrawn in view of the claim amendments.
The rejection of claims 1 and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Umeyama et al. (US 2017/0256788) is withdrawn in view of the claim amendments.  All rejections pending from this are also withdrawn.  
The rejection of claims 1-3, 8-11, 13-15, and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0244071) is withdrawn in view of the amendments provided. All rejections pending from this are also withdrawn.  

Claim Rejections - 35 USC § 103
11.	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Koido et al. (US 2016/00064787) in view of Wohrle et al. (US 2017/0229712) is withdrawn in view of the amendments provided.  
	The rejection of claims 13, 19, and 20 under 35 U.S.C. under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (US 2017/0256788) in view of Shizuki et al. (US 2011/0003200) is withdrawn in view of the amendments provided.   All rejections pending from this are also withdrawn.  

12.	Claims 1-2, 4, 6-10, 12-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2018/0287215) in view of Kim et al. (US 2019/0013545).
Regarding claim 1, Matsui teaches a nonaqueous electrolyte secondary battery 10 (“an electrochemical device”), comprising a positive electrode 21 (“cathode”), a separator 23 and a negative electrode 22 (“anode”), wherein the positive electrode 21 (“cathode”) comprises:

a first cathode active material layer 21B comprising a first cathode active material (P54-57) that is directly disposed on a first region of a surface (annotated below), facing a corresponding negative electrode active material layer 22B (annotated with arrows facing the corresponding negative electrode active material layer 22B), of the positive electrode current collector 21A (“cathode current collector 21A”). 
Matsui fails to disclose the positive electrode 21 (“cathode”) comprises a second cathode active material layer comprising a second cathode active material, wherein the first cathode active material layer is disposed between the cathode current collector and the second cathode active material layer, wherein the first cathode active material layer directly contacts with the second cathode active material layer as claimed; however, Kim teaches analogous art in the same field of endeavor and the features as claimed.  Specifically, Kim teaches a lithium secondary battery (“electrochemical device”) comprising a positive electrode (“cathode”) 100 with a current collector 10, first positive electrode mixture layer 21 including a first positive electrode active material, and second positive electrode mixture layer 22 including a second positive electrode active material, wherein the first cathode active material layer 21 is disposed between the cathode current collector 10 and the second cathode active material layer 22, wherein the first cathode active material layer 21 directly contacts the second cathode active material layer 22, (P54; Fig. 4, reproduced below):

    PNG
    media_image8.png
    335
    460
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    142
    425
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    194
    427
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    46
    412
    media_image11.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known dual-cathode active material layer construct to each of the positive electrode active material layers 21B of Matsui in order to achieve the predictable advantages described above with respect to the capacity, performance, cycle properties, thermal stability and increased penetration resistance when a metal body such as a nail penetrates and electrode from the outside (P7, 11).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976) (MPEP 2143, Exemplary Rationale A).  


    PNG
    media_image12.png
    883
    948
    media_image12.png
    Greyscale

Furthermore regarding claim 1, Matsui as modified by Kim teaches insulation tape 26B (“an insulating layer”), wherein the insulating layer 26B is disposed on a second region of the surface of the cathode current collector 21A, that is not facing the corresponding anode active material layer 22B of the anode 22 (annotated above),

wherein the insulating layer 26B is at least directly disposed on the first uncovered
region (see Fig. 2).  
	Regarding claim 2, Matsui teaches wherein the second region of the surface of the cathode current collector 21A (showed with a dashed line in the wound configuration) further comprises a second uncovered foil region (circled above) located as the outer winding portion of the electrode assembly 20, wherein the opposite side of the second uncovered region is not covered by a cathode active material layer, wherein [there is a third region of the surface of the cathode current collector 21A] that comprises a third uncovered foil region (i.e., where insulation tape 25A is) located as an inner winding portion of the electrode assembly (see Fig. 2).
	Regarding claim 4, Matsui as modified by Kim teaches the use of first and second cathode active material layers and first and second active materials.  Kim further discloses that the average particle diameter (D50) of the first positive electrode active material (“first PEAM”) of the first positive electrode mixture layer 21 is 5-80% of the average particle diameter (D50) of the second positive electrode active material (“second PEAM”) of the second positive electrode mixture layer 22 (P18) (i.e., “the average particle size of first PEAM is smaller than the average particle size of the second PEAM”).  Kim further teaches the average particle diameter (D50) of the first PEAM is 1 to 15 μm, and most preferably 2 to 8 μm (P26-27).  Kim teaches the construct provides a positive electrode having high capacity, high output performance, excellent 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Kim to the configuration of Matsui detailed above such that the average particle size of the first cathode active material 113a is 5-80% or smaller than the average particle size of the second cathode active material 213a, and to provide the first cathode active material of Matsui to have an average particle diameter (D50) of 1 to 15μm, and most preferably 2 to 8 μm (P26-27), given Kim teaches the construct is known in the art and provides the predictable results of providing a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 6, Matsui as modified by Kim teaches the use of first and second cathode active material layers and first and second active materials.  Kim further discloses that
that the average particle diameter (D50) of the first positive electrode active material (“first PEAM”) of the first positive electrode mixture layer 21 is 5-80% of the average particle diameter (D50) of the second positive electrode active material (“second PEAM”) of the second positive electrode mixture layer 22 (P18) (i.e., “the average particle size of first PEAM is smaller than the average particle size of the second PEAM”).  Converting the percentage taught to a ratio (e.g., 5-80%: 100% = 1:20 to 4:5), a range overlapping with that claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness  2144.05).  Kim teaches the construct provides a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Kim to the configuration of Matsui detailed above such that the average particle size of the first cathode active material 113a is 5-80% of the average particle diameter (D50) of the second positive electrode active material (“second PEAM”) (P18) or a calculated ratio of 1:20 to 4:5, a range overlapping with that claimed, given Kim teaches the construct is known in the art and provides the predictable results of providing a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).  
Regarding claim 7, Matsui as modified by Kim teaches the use of first and second cathode active material layers and first and second active materials.  Kim further discloses that
a suitable thickness range for the first positive electrode mixture layer 21 is 15-40 μm, a range overlapping with that claimed, and a suitable thickness range for the second positive electrode mixture layer 22 is 30 to 80 μm, a range overlapping with that claimed (P51).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Kim teaches the construct provides a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).

Regarding claim 8, Matsui teaches the separator may be a polyethylene film with a thickness of 25 μm (P135).  Matsui as modified by Kim (see rejection of claim 7, entirely incorporated into the present rejection and not repeated here) teaches suitable thickness ranges for each of the first and second active material layers, wherein the thickness of the first active material layer is taught as 15-40 μm (P51).  Thus, a ratio of the thickness of the first cathode active material layer (15-40 μm) to the thickness (25 μm) of the separator of modified Matsui is 0.6- 1.6: 1, a range entirely inside that claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Regarding claim 9, Matsui teaches wherein a coverage of the insulating layer 26B is 100%, wherein the coverage is a percentage of a difference obtained after a total coating area of a region to be coated (i.e., that shown in Fig. 2) minus an exposed area of a coating layer exposed through holes in the coating layer in the total coating area.  Drawings and pictures can In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 10, Matsui teaches materials from the list as claimed for the first cathode active material (P55-57), and Matsui as modified by Kim teaches that the first cathode active material and the second cathode active material are each independently selected from the group consisting of at least lithium cobaltate, lithium manganate, lithium nickelate, nickel cobalt lithium manganate, lithium-rich manganese-based materials, and combinations thereof (P36-38).
Regarding claim 12, Matsui teaches materials for the positive electrode active material layer including a binder and conductive agent including at least PVDF, PTFE, PAN, etc. (P58) and carbon black, Ketjen black, etc., respectively  (P59).  Matsui as modified by Kim teaches that the first and second positive electrode layers 21, 22 may each comprise a binder and conductive agent including (P29, 35) including at least PVDF, PAN, (P41) and carbon black, acetylene black, etc. (P40), respectively. 
	Regarding claim 13, Matsui teaches an electronic device (P2, 6, 19, Fig. 6) comprising the battery 10 (“electrochemical device”) of claim 1.  The remainder of the limitations of claim 13 are addressed in the rejection of claim 1, entirely incorporated into the present rejection and not repeated here.
	Regarding claim 14, Matsui teaches wherein the second region of the surface of the cathode current collector 21A (showed with a dashed line in the wound configuration) further comprises a second uncovered foil region (circled above) located as the outer winding portion of the electrode assembly 20, wherein the opposite side of the second uncovered region is not 
Regarding claim 17, Matsui as modified by Kim teaches the use of first and second cathode active material layers and first and second active materials.  Kim further discloses that
that the average particle diameter (D50) of the first positive electrode active material (“first PEAM”) of the first positive electrode mixture layer 21 is 5-80% of the average particle diameter (D50) of the second positive electrode active material (“second PEAM”) of the second positive electrode mixture layer 22 (P18) (i.e., “the average particle size of first PEAM is smaller than the average particle size of the second PEAM”).  Converting the percentage taught to a ratio (e.g., 5-80%: 100% = 1:20 to 4:5), a range overlapping with that claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Kim further discloses that a suitable thickness range for the first positive electrode mixture layer 21 is 15-40 μm, a range overlapping with that claimed, and a suitable thickness range for the second positive electrode mixture layer 22 is 30 to 80 μm, a range overlapping with that claimed (P51).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Kim teaches the construct provides a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Kim to the configuration of Matsui detailed above such that the average particle size of the first cathode 50) of the second positive electrode active material (“second PEAM”) (P18) or a calculated ratio of 1:20 to 4:5, a range overlapping with that claimed, and the thickness ranges taught which also overlap with those claimed, given Kim teaches the construct is known in the art and provides the predictable results of providing a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).  
Regarding claim 18, Matsui teaches the separator may be a polyethylene film with a thickness of 25 μm (P135).  Matsui as modified by Kim (see rejection of claim 17, entirely incorporated into the present rejection and not repeated here) teaches suitable thickness ranges for each of the first and second active material layers, wherein the thickness of the first active material layer is taught as 15-40 μm (P51).  Thus, a ratio of the thickness of the first cathode active material layer (15-40 μm) to the thickness (25 μm) of the separator of modified Matsui is 0.6- 1.6: 1, a range entirely inside that claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Furthermore regarding claim 18, Matsui teaches wherein a coverage of the insulating layer 26B is 100%, wherein the coverage is a percentage of a difference obtained after a total coating area of a region to be coated (i.e., that shown in Fig. 2) minus an exposed area of a coating layer exposed through holes in the coating layer in the total coating area.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not 
Regarding claim 20, Matsui teaches materials for the positive electrode active material layer including a binder and conductive agent including at least PVDF, PTFE, PAN, etc. (P58) and carbon black, Ketjen black, etc., respectively (P59).  Matsui as modified by Kim teaches that the first and second positive electrode layers 21, 22 may each comprise a binder and conductive agent including (P29, 35) including at least PVDF, PAN, (P41) and carbon black, acetylene black, etc. (P40), respectively. 

13.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2018/0287215) in view of Kim et al. (US 2019/0013545) as applied to at least claims 1 and 13 above, and further in view of Shizuki et al. (US 2011/0003200).
	Regarding claim 5, Matsui teaches a first cathode active material (P54-57) as does Matsui as modified by Kim; however, neither references discloses that the particle size, by 90% of the cumulative volume, is about 40 μm or less as claimed.  In the same field of endeavor, Shizuki teaches analogous art of a lithium secondary battery and cathode active material that is a lithium transition metal oxide powder, and teaches that the 90 percent cumulative diameter (D90) on a volume basis of the lithium transition metal based compound powder is usually 15 μm or less, and usually 3 μm or more (P186-187) given that if D90 exceeds the upper limit of 15 μm, deterioration of battery performance may result, and if the D90 is smaller than the lower limit, a problem may occur in the coating performance in formation of the positive electrode active material layer (P186-187).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Shizuki of 90) on a volume basis in the range of 3-15 μm to the first cathode active material of Matsui given Shizuki teaches that that if D90 exceeds the upper limit of 15 μm, deterioration of battery performance may result, and if the D90 is smaller than the lower limit, a problem may occur in the coating performance in formation of the positive electrode active material layer (P186-187).
Regarding claim 16, Matsui as modified by Kim teaches the use of first and second cathode active material layers and first and second active materials.  Kim further discloses that the average particle diameter (D50) of the first positive electrode active material (“first PEAM”) of the first positive electrode mixture layer 21 is 5-80% of the average particle diameter (D50) of the second positive electrode active material (“second PEAM”) of the second positive electrode mixture layer 22 (P18) (i.e., “the average particle size of first PEAM is smaller than the average particle size of the second PEAM”).  Kim further teaches the average particle diameter (D50) of the first PEAM is 1 to 15μm, and most preferably 2 to 8 μm (P26-27).  Kim teaches the construct provides a positive electrode having high capacity, high output performance, excellent cycle properties and thermal stability, and increased penetration resistance when a metal body such as nail penetrates an electrode from the outside (P7, 11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Kim to the configuration of Matsui detailed above such that the average particle size of the first cathode active material 113a is 5-80% or smaller than the average particle size of the second cathode active material 213a, and to provide the first cathode active material of Matsui to have an average particle diameter (D50) of 1 to 15μm, and most preferably 2 to 8 μm (P26-27), given Kim prima facie case of obviousness exists (see MPEP § 2144.05).
Furthermore regarding claim 16, Matsui as modified by Matsui fails to discloses that the particle size, by 90% of the cumulative volume, is about 40 μm or less as claimed.  In the same field of endeavor, Shizuki teaches analogous art of a lithium secondary battery and cathode active material that is a lithium transition metal oxide powder, and teaches that the 90 percent cumulative diameter (D90) on a volume basis of the lithium transition metal based compound powder is usually 15 μm or less, and usually 3 μm or more (P186-187) given that if D90 exceeds the upper limit of 15 μm, deterioration of battery performance may result, and if the D90 is smaller than the lower limit, a problem may occur in the coating performance in formation of the positive electrode active material layer (P186-187).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique taught by Shizuki of providing a lithium transition metal cathode active material with a 90 percent cumulative diameter (D90) on a volume basis in the range of 3-15 μm to the first cathode active material of Matsui given Shizuki teaches that that if D90 exceeds the upper limit of 15 μm, deterioration of battery performance may result, and if the D90 is smaller than the lower limit, a problem may occur in the coating performance in formation of the positive electrode active material layer (P186-187).
s 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2018/0287215) in view of Kim et al. (US 2019/0013545) as applied to at least claims 1 and 13 above, and further in view of Mimura et al. (US 2016/0141721).
	Regarding claim 11, Matsui teaches the use of insulating tape 26B (“insulating layer”), but is silent as to its composition.  In the same field of endeavor Mimura teaches analogous art of insulating tape 40 used in an identical manner to protect active material layers of secondary battery electrodes, wherein the insulating tape 40 is made of polypropylene (P59; Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of insulating tape 26B (“insulating layer”) of Matsui that of polypropylene given Mimura teaches analogous art of insulating tape 40 used in an identical manner to protect active material layers of secondary battery electrodes, wherein the insulating tape 40 is made of polypropylene (P59; Fig. 2).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP § 2144.07.
Regarding claim 19, Matsui teaches materials from the list as claimed for the first active material (P55-57), and Matsui as modified by Kim teaches that the first cathode active material and the second cathode active material are each independently selected from the group consisting of at least lithium cobaltate, lithium manganate, lithium nickelate, nickel cobalt lithium manganate, lithium-rich manganese-based materials, and combinations thereof (P36-38).

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of insulating tape 26B (“insulating layer”) of Matsui that of polypropylene given Mimura teaches analogous art of insulating tape 40 used in an identical manner to protect active material layers of secondary battery electrodes, wherein the insulating tape 40 is made of polypropylene (P59; Fig. 2).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP § 2144.07.

15.	Claims 9 and 18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2018/0287215) in view of Kim et al. (US 2019/0013545) as applied to at least claims 1 and 13 above, and further in view of Kim et al. (US 2006/0051678) (hereinafter “Kim2”).
	Regarding claim 9, Matsui teaches by way of illustration that a coverage of the insulating layer 26B is 100%, wherein the coverage is a percentage of a difference obtained after a total coating area of a region to be coated (i.e., that shown in Fig. 2) minus an exposed area of a coating layer exposed through holes in the coating layer in the total coating area.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 
	Furthermore regarding the feature claimed, it is a known expedient to optimize a coverage area as defined within the claim.  Kim2 teaches analogous art of a rechargeable battery including an insulating layer 30 formed where the positive electrode active material coated portion 44 ends on the positive electrode current collector 42, wherein the in order not to decrease the active material’s 44 reaction area that contributes to the power storage capacity, the insulating layer 30 may be provided with through-holes 32 (P11-37; Figs. 2A-2B).  Kim2 teaches that a total area of the through-holes 32 corresponds to about 30-90% of the area of the insulating layer 30 (P34), or that the coverage of the insulating layer as claimed is 10-70%, a range overlapping with that claimed (“at least about 50%).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to optimize the coverage area as defined within the claim given Kim2 teaches it is a known technique to do so in order to balance the features of reducing the possibility of an internal short circuit between electrodes plates while minimizing the decrease in battery capacity as taught by Kim2 (P14), wherein Kim2 teaches a coverage range overlapping with that claimed.
Regarding claim 18, Matsui teaches the separator may be a polyethylene film with a thickness of 25 μm (P135).  Matsui as modified by Kim (see rejection of claim 17, entirely incorporated into the present rejection and not repeated here) teaches suitable thickness ranges for each of the first and second active material layers, wherein the thickness of the first active material layer is taught as 15-40 μm (P51).  Thus, a ratio of the thickness of the first cathode prima facie case of obviousness exists (see MPEP § 2144.05).  
Furthermore regarding claim 18, Matsui teaches wherein a coverage of the insulating layer 26B is 100%, wherein the coverage is a percentage of a difference obtained after a total coating area of a region to be coated (i.e., that shown in Fig. 2) minus an exposed area of a coating layer exposed through holes in the coating layer in the total coating area.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Furthermore regarding the feature claimed, it is a known expedient to optimize a coverage area as defined within the claim.  Kim2 teaches analogous art of a rechargeable battery including an insulating layer 30 formed where the positive electrode active material coated portion 44 ends on the positive electrode current collector 42, wherein the in order not to decrease the active material’s 44 reaction area that contributes to the power storage capacity, the insulating layer 30 may be provided with through-holes 32 (P11-37; Figs. 2A-2B).  Kim2 teaches that a total area of the through-holes 32 corresponds to about 30-90% of the area of the insulating layer 30 (P34), or that the coverage of the insulating layer as claimed is 10-70%, a range overlapping with that claimed (“at least about 50%).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to optimize the coverage area as defined within the claim .

Response to Arguments
16.	Applicant’s arguments have been fully considered and are persuasive in view of the claimed amendments filed.  Therefore, the prior Office Action rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above. 
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729